Citation Nr: 1301359	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for residuals of bladder cancer, with erectile dysfunction, status post cystectomy due to radiation exposure, currently evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from October 1945 to November 1946 and from October 1950 to November 1956.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2009 rating decision, by the Regional Office and Insurance Center in Philadelphia, Pennsylvania (ROIC), which increased the evaluation for the residuals of bladder cancer with erectile dysfunction, status post cystectomy due to radiation exposure from 20 percent to 60 percent, effective July 13, 2009.  The Veteran perfected a timely appeal as to the disability rating assigned in that decision.  

In his substantive appeal (VA Form 9), received in March 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  In June 2012, he was notified that a hearing was scheduled for July 17, 2012.  However, in a report of general information (VA Form 21-0820), dated July 13, 2012, the Veteran stated that he would not be able to make the hearing.  As the record does not contain further indication that the Veteran or his representative has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702 (2012).  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through March 2012 are in the VVA file.  The supplemental statement of the case (SSOC), issued in April 2012, reflects consideration of these records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).  




FINDING OF FACT

The residuals of bladder cancer, with erectile dysfunction, status post cystectomy, are urinary frequency and incontinence; the Veteran has not had a recurrence of bladder cancer, renal dysfunction or generalized poor health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals of bladder cancer, with erectile dysfunction, status post cystectomy due to radiation exposure, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial 

decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran, which was issued prior to the RO decision in October 2009.  An additional letter was issued in November 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this rating issue.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  The report includes all that is necessary to rate the disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from October 1945 to November 1946 and from October 1950 to November 1956.  The Defense Treat Reduction Agency verified the Veteran's participation in Operation TUMBLER-SNAPPER, a U. S. atmospheric nuclear test series conducted during 1952; therefore, exposure to radiation was conceded.  

The records indicate that the Veteran was diagnosed with bladder cancer following a suspicious ultra sound in May 2004; on August 30, 2004, he underwent cystoscopy which confirmed the diagnosis of bladder cancer, and the tumor was surgically removed.   On the occasion of a VA examination in March 2005, it was noted that the Veteran had undergone subsequent cystoscopies every three months; and he was told that the studies showed no recurrence.  The Veteran reported weight loss and weakness.  He denied any voiding difficulty during the day.  He did have nocturia at least twice each night and occasionally three times.  There was no dysuria and no hematuria; there was no incontinence.  The Veteran did not need any catheterization of his bladder.  There was no history of recurrent urinary tract infections or bladder stones.  He had not been treated with any chemotherapy or BCG installation.  Following an examination, the examiner reported an impression of bladder cancer removed by cystoscopy approximately one year ago with no known recurrence.  

By a rating action in April 2005, the RO granted service connection for residuals, bladder cancer, status post cystectomy due to radiation exposure; he was assigned a 20 percent evaluation, effective August 17, 2004.  

The Veteran's claim for an increased rating for residuals of bladder cancer was received in July 2009.  The Veteran maintained that his bladder condition has worsened.  In a statement in support of claim, dated in July 2009, the Veteran indicated that he had lost control of his bladder which causes embarrassment in public.  

Submitted in support of the claim were VA progress notes dated from September 2008 to September 2009.  These records show that the Veteran received follow up evaluation and treatment at the urology clinic for residuals of his bladder cancer.  These records indicate that the Veteran was prescribed Oxybutynin for treatment of incontinence.  

The Veteran was afforded a VA examination in August 2009.  At that time, the Veteran complained of lethargy, weakness, and anorexia ever since being diagnosed with bladder cancer in 2004.  He had a reoccurrence of the bladder cancer in 2005.  In 2004, the Veteran underwent a cystoscopy and a transurethral resection of the initial tumor; he had the same surgery done in 2005 when the tumor reappeared.  The examiner noted that the Veteran had evidence and admitted to incontinence whereby he soils his undergarments 5 times a day; however, he did not wear any depends.  There was no other evidence of cancer in the kidneys, the ureters, or the prostate.  It was noted that his only residuals of genitourinary disease were the incontinence and erectile dysfunction.  The examiner noted that the most recent diagnostic studies in January 2009 include a BUN of 17 and creatinine of 1.11.  In May 2008, a urinalysis was all within normal limits.  In June 2007, a PSA was 0.84.  His current medication was for his incontinence; he was taking Oxybutynin, which does not help his incontinence.  The physical examination revealed no evidence of any masses on the genitourinary examination.  A rectal examination was within normal limits, and there were no signs of testicular atrophy.  There were no signs of urethral discharge.  There was no evidence of inguinal lymphadenopathy.  The pertinent diagnosis was incontinence, erectile dysfunction, and transitional cell carcinoma of the bladder, grade II status post.  

At a personal hearing in November 2009, the Veteran maintained that his bladder condition warrants a rating higher than 60 percent.  The Veteran reported that he has been suffering with this bladder condition for a long time; it has come to a point where he can't spend a long time in public without soiling himself, which causes significant embarrassment.  The Veteran indicated that the bladder condition wakes him up three to four times a night.  

Received in March 2010 were VA progress notes dated from October 2009 to March 2010 which show that the Veteran continued to receive follow up evaluation for residuals of bladder cancer.  These records indicate that the Veteran was taking medication for urinary incontinence; he also reportedly had problems with urinary obstruction.  

On the occasion of a VA examination in December 2011, the examiner noted that the last 2 surveillance flexible cystoscopies, dated in September 2010 and March 2011, revealed normal bladder mucosa on bladder biopsy.  The Veteran had no renal dysfunction.  The examiner stated that the Veteran had urge incontinence secondary to genitourinary condition; he stated that his voiding frequency during the daytime is 3 to 4 times, 2 hours apart, and his nighttime voiding frequency is 3 to 4 times, 2 hours apart.  He stated that he does not wear diapers for his urge incontinence.  At the time of the examination, it was noted that the Veteran had a uremic odor from his urinary incontinence and lack of compliance with use of diapers for his urge incontinence.  It was noted that the Veteran was not undergoing treatment for urinary disorders at the time of this evaluation.  The Veteran does not have prostate cancer.  The Veteran would not be able to perform his occupation as a truck driver due to the urge incontinence due to his genitourinary condition.  The Veteran's activities of daily living are not affected by his genitourinary condition.  The examiner stated that the Veteran's complete erectile dysfunction had its onset prior to his diagnosis of bladder cancer in August 2004; therefore, his erectile dysfunction is not due to the residuals of bladder cancer.  

The genitourinary examination was unremarkable.  There was no evidence of testicular atrophy.  The penile shaft was normal; the scrotum was normal.  Kidney function was not an issue.  The pertinent diagnoses were localized papillary transitional cell carcinoma, well differentiated, Grade I, without recurrence as noted on the surveillance flexible cystoscopy on March 23, 2011; moderate urge incontinence, which is at least as likely as not a residual of the resection of bladder cancer; and complete erectile dysfunction, which is not due to residuals of the bladder cancer.  

The Veteran's VVA file contains VA medical records current to March 2012.  These records include laboratory findings which reflect a BUN of 13 and creatinine of 0.91 in June 2011; PSA was 1.88.  In February 2012, he had a BUN of 20 and creatinine of 0.99.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.1 (2012) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2012) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

As noted above, the Veteran's residuals of bladder cancer, with erectile dysfunction, status post cystectomy due to radiation exposure, is currently assigned a 60 percent disability rating under Diagnostic Code 7258.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmakers to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.  

Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  

In this case, the only reported residuals of the Veteran's bladder cancer treatment have related to urinary incontinence.  There is no evidence of record that demonstrates that he has suffered from renal dysfunction at any time during the appeal period.  Therefore, there is no basis for a higher rating for renal dysfunction.  

Next, while the evidence indicates that he has had difficulties with obstructed voiding, the Board notes that the maximum disability rating for obstructed voiding is 30 percent.  Since he is currently in receipt of a 60 percent disability rating based on urine leakage, the criteria for rating based on obstructed voiding would not provide a more favorable rating.  

Further, in August 2009, the Veteran reported that urinary incontinence resulted in soiling his undergarments 5 times a day, however, he does not wear diapers for his urge incontinence.  Similarly, in December 2011, the Veteran reported urge incontinence, but he does not wear diapers for his urge incontinence.  Urine leakage at this level falls within the criteria for a 60 percent rating, the maximum available under the criteria for evaluating voiding dysfunction.  As such, there is no basis for a higher rating based on voiding dysfunction.  

As noted above, in order to warrant a disability rating in excess of 60 percent for bladder cancer, the evidence must demonstrate a reoccurrence of the cancer.  The medical evidence of record demonstrates that he has not experienced a reoccurrence of his bladder cancer during the period of the claim.  Specifically, on examination in August 2009, the VA examiner noted that the Veteran's only residuals of genitourinary disease were the incontinence and erectile dysfunction.  The examiner noted that the most recent diagnostic studies in January 2009 include a BUN of 17 and creatinine of 1.11; and a urinalysis in May 2008 was within normal limits.  At that time, the physical examination revealed no evidence of any masses on the genitourinary examination.  During the most recent VA examination in December 2011, the examiner noted that the last 2 surveillance flexible cystoscopies, dated in September 2010 and March 2011, revealed normal bladder mucosa on bladder biopsy.  Reoccurrence of the Veteran's bladder cancer has not been shown and a disability rating in excess of 60 percent is not warranted.  

As shown above, the Veteran's bladder cancer is currently in remission and there is no current malignant neoplasm as contemplated by a 100 percent rating under Diagnostic Code 7258.  While higher disability ratings are contemplated for renal dysfunction, as discussed above, the evidence does not show, and the Veteran does not contend, that he experiences such during this period.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 60 percent for his residuals of bladder cancer.  

The Board finds no evidence that the Veteran's service-connected residuals of bladder cancer present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b) (1) (2012).  The objective medical evidence of record shows that manifestations of the service-connected residuals of bladder cancer do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  The Board finds that the evidence does not show frequent hospitalization due to residuals of bladder cancer or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  The Board recognizes that the Veteran suffers from urinary incontinence, with voiding frequency; and that the December 2011 VA examiner stated that he would not be able to perform his occupation as a truck driver due to the urge incontinence.  Nevertheless, the Veteran's schedular rating for voiding dysfunction specifically contemplates continual urine leakage and urinary incontinence.  Therefore, the Board finds that the schedule is not inadequate in this case.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

A rating in excess of 60 percent for residuals of bladder cancer, with erectile dysfunction, status post cystectomy due to radiation exposure, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


